Citation Nr: 1038158	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  03-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1970 to February 
1974.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In September 2008, an acting Veterans Law Judge of the Board 
affirmed the RO's rating decision.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In May 2010, based on a Joint Motion for Remand (joint motion), 
the Court remanded this matter to the Board for compliance with 
the instructions in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  The Veteran will be advised if further 
action is required on his part.


REMAND

The parties to the Joint Motion essentially agreed that 
examination report and addendum obtained as a result of a 2004 
Board remand were inadequate.  The Veteran was afforded a VA 
examination in June 2006.  The examiner did not have access to 
the claims folder.  The RO sought an addendum, which was provided 
by another mental health professional in September 2007, after a 
review of the claims folder.  

The September 2007 VA examiner, who also provided an opinion in 
February 2003, diagnosed PTSD in February 2003 based, in part, on 
the Veteran's perception of in-service victimization and 
harassment.  However, in September 2007, he revisited this 
question and indicated that this perception was not "causally 
PTSD-related." 

A critical issue in this case is whether a verified September 
1971 in-service incident, which involved the Veteran waking up 
from an unconscious state frightened and disoriented and 
receiving treatment for a hematoma and a swollen left eye, is 
sufficient to support a PTSD diagnosis.  

Moreover, during the course of this appeal, the Veteran 
consistently reported that, beginning in boot camp and frequently 
thereafter, he experienced assaults and general abuse, 
mistreatment and harassment by soldiers and superiors.  The fact 
that, in September 1971, the Veteran woke up frightened and 
saying that others were going to get him tends to support his 
reports of abuse and/or mistreatment, or at least his perception 
of abuse and mistreatment.  Neither VA examiner offered an 
opinion regarding whether that abuse and/or mistreatment, or the 
Veteran's perception thereof, alone, is sufficient to support a 
PTSD diagnosis.  

Regardless, another opinion is necessary clarifying whether the 
September 1971 incident, which is documented in the service 
treatment records and which the Veteran reported during treatment 
visits at the Vet Center, is sufficient to support a PTSD 
diagnosis.  If not, an opinion is also needed regarding whether 
the reported in-service abuse, mistreatment and harassment by 
sailors and superiors, which, as the September 2007 VA examiner 
acknowledged, may be related to the September 1971 incident, or 
the Veteran's perception thereof, is sufficient to support a PTSD 
diagnosis.  

Where, as in this case, a Veteran claims PTSD based on in-service 
personal assault, VA has undertaken to provide notice with regard 
to the types of evidence that could support that stressor.  VA 
will not deny such a claim without first advising the Veteran 
that evidence other than that contained in the service department 
records could support the stressor.  75 Fed. Reg. 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5) (formerly 38 
C.F.R. § 3.304(f)(4)).

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Insure that the Veteran receives the 
notice mandated by 75 Fed. Reg. 39,852 
(July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. 
§ 3.304(f)(4)).

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for a psychiatric 
disability to include PTSD.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein, including 
records from the Vet Center, and ask the 
examiner to confirm in a written report 
that the examiner conducted such a review.  
After a thorough evaluation, ask the 
examiner to do the following: 

a) Opine whether the September 
1971 in-service incident, as 
documented, is sufficient to 
support a PTSD diagnosis; 

b) if not, opine whether the in-
service 
abuse/mistreatment/harassment by 
sailors and superiors, which the 
Veteran has consistently 
reported, alone, is sufficient to 
support a PTSD diagnosis; and if 
so, whether there is evidence of 
behavior changes in response to 
this stressor.

c) if not, opine whether the 
Veteran's perception of this in-
service 
abuse/mistreatment/harassment by 
sailors and superiors, which is 
documented in the September 1971 
service treatment record ("they 
are going to get me"), alone, is 
sufficient to support a PTSD 
diagnosis;  

d) If a psychiatric disability 
other than PTSD is identified, 
opine as to whether the 
disability at least as likely as 
not had its onset in service or 
is the result of an in-service 
stressor, disease or injury.

e) Provide detailed rationale, 
with specific references to the 
record, for each opinion 
expressed; and

f) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and opine as to whether 
there is any outstanding evidence 
that would permit an opinion to 
be made without resort to 
speculation.

3.  Review the examination report to insure 
that it contains all the information and 
opinions requested in this remand.

4.  If the benefit sought remains denied, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

